Citation Nr: 0702112	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  95-32 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for chronic low back pain.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1979 to May 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1994 and October 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The November 1994 
rating decision denied entitlement to TDIU, and the October 
2001 rating decision granted service connection for chronic 
low back pain and assigned a 20 percent disability evaluation 
effective from October 8, 1993.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in September 2001and June 2003, and that 
development was completed.  The case was subsequently 
returned to the Board, and in a June 2005 decision, the Board 
denied the veteran's claims for a higher initial evaluation 
for chronic low back pain and for entitlement to TDIU.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in an 
Order dated in August 2006, the Court vacated the Board's 
June 2005 decision and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the veteran a VA examination 
and to provide him with a proper notice letter.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

As pointed out by the parties in the August 2006 Joint 
Motion, VA failed in its duty to assist the veteran in the 
development of his claim for a higher initial evaluation for 
chronic low back pain.  In this regard, the parties found the 
December 2004 VA examination upon which the Board based its 
opinion to be inadequate.  In particular, it was noted that 
the December 2004 VA examiner did not provide range of motion 
findings, nor did he discuss whether the veteran had painful 
motion.  Therefore, the Board finds that another VA 
examination is necessary to determine the current severity 
and manifestations of the veteran's chronic low back pain.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As the claim is being remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective date 
should also be included.  

The Board further notes that a decision on the claim for a 
higher initial evaluation could change the outcome of the 
veteran's claim for TDIU.  As such, the higher initial 
evaluation claim is inextricably intertwined with the TDIU 
claim currently on appeal.  For this reason, the issue of a 
higher initial evaluation must be resolved prior to 
resolution of the TDIU issue.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  Accordingly, a remand is required for 
the RO to adjudicate the inextricably intertwined issue.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for a higher initial evaluation 
for chronic low back pain and for 
entitlement to TDIU.  The letter should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
service-connected chronic low back 
pain.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected back disability.  The 
examiner should provide the range of 
motion of the spine in degrees.  The 
presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's back disability under the 
both the old and revised rating 
criteria.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


